November 30, 2007


Ms. Missy K. Atwood
Germer, Gertz, Beaman & Brown, L.L.P.
301 Congress Ave., Suite 1700
Austin, TX 78701

Mr. Charles J. Young
Richey & Young
4408 Spicewood Springs RD, Ste. 100
Austin, TX 78759
Ms. Terri S. Harris
Ewbank & Byrom, P.C.
221 West 6th Street, Suite 900
Austin, TX 78701

RE:   Case Number:  06-0502
      Court of Appeals Number:  03-05-00317-CV
      Trial Court Number:  GN 403290

Style:      JAN N. OGLETREE, M.D. AND HEART HOSPITAL OF AUSTIN
      v.
      NANCY KAY MATTHEWS AND LUANN MATTHEWS

Dear Counsel:

      Today the Supreme Court of Texas delivered the enclosed  opinions  and
judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Diane O'Neal         |
|   |Ms. Amalia Rodriguez     |
|   |Mendoza                  |